Citation Nr: 9934275	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for disc disease of the 
cervical spine.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for a lumbar 
strain and disc disease cervical spine.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.

The issue of service connection for disc disease of the 
cervical spine will be discussed in the Remand section of 
this decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.   The veteran's claim for entitlement to service 
connection for a low back disability is plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a low back disability is well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for a low back disability and for disc 
disease of the cervical spine.  38 U.S.C.A. § 5107(a) (West 
1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a 
person who submits a claim for benefits administered by the 
Secretary has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  A well grounded claim is described 
as one which is plausible, one that is meritorious on its own 
or capable of substantiation.  See Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded.  
Robinette, 8 Vet. App. at 75-76; King v. Brown, 5 Vet. App. 
19, 21 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has further held that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  

Thus, in order for a service connection claim to be well 
grounded, there must be (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence. See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 1991).  Additionally, where 
a veteran served ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999). Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1999).

A review of the veteran's service medical records reveals 
that he was treated on several occasions, to include x-rays, 
for low back complaints during 1984 to 1985.  In November 
1994 it was reported that he sustained a lifting injury two 
weeks earlier.  His complaints were variously diagnosed to 
include low back strain, and spondylolysis at L5.  The 
records reveal that he was placed on physical profile.  There 
is no separation examination of record in the veteran's 
claims folder.

Subsequent to service, the veteran was treated intermittently 
at private and VA facilities from 1989 to 1998.  A July 1989 
private report reflects that the veteran was initially seen 
following n a motor vehicle accident in June 1989.  His 
complaints included low back pain.  The diagnosis included 
bilateral thoracic paravertebral muscle spasms, severe 
bilateral lumbosacral paravertebral muscle spasms, 
lumbosacral sprain and strain, lumbosacral ligament 
instability, lumbosacral radiculitis, lumbosacral nerve root 
compression, and concomitant bilateral sciatica.  
Subsequently he continued to receive treatment for low back 
complaints.

A VA outpatient treatment record dated in July 1997 shows 
that the veteran reported a history of chronic back pain.  He 
indicated that he was told to have surgery while in service.  
CT examination of the lumbar spine provided an impression of 
disc bulge with a mild canal stenosis at the L4-L5 and L5-S1; 
minimal disc bulge at the L3-L4; and no significant 
abnormality seen at the L2-L3.

A private medical record dated in August 1998 shows that the 
veteran had a recurrence of his radicular type symptoms and 
paresthesias radiating down mainly in the left lower 
extremity.  Based upon the history provided by the veteran, 
the examiner opined that the veteran appeared to have 
sustained a significant injury at the time of his initial 
trauma during service in 1984 which was exacerbated by the 
motor vehicle accident in 1989.

To summarize, evidence shows that the veteran was treated for 
back complaints during service following a lifting injury, 
that he injured his back in a motor vehicle accident 
subsequent to service and that he has continued to have 
trouble with his back ever since.  This evidence tends to 
show the presence of an injury during service, an injury 
subsequent to service which a private physician opined 
exacerbated the prior injury, and a current disability.  
Accordingly, the Board finds that the claim is plausible and 
is, thus, well grounded. 


ORDER

The claim for entitlement to service connection for a low 
back disability is well grounded and to this extent only, the 
claim is granted.  


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for a low back disability is well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to his claim.  
38 U.S.C.A. § 5107 (West 1991).

As indicated hereinabove, a private medical record dated in 
August 1998 shows that the veteran has continued to 
experience symptoms associate with his low back disability.  
The treating physician opined that the veteran appeared to 
have sustained a significant injury at the time of his 
initial trauma during service in 1984 which was exacerbated 
by the motor vehicle accident in 1989.  This opinion is based 
upon the veteran's medical history as presented to him by the 
veteran.  It is not clear whether the veteran's claims 
folder, to include service medical records, were reviewed in 
conjunction with formulating said opinion.  As such, the 
Board is of the opinion that additional development, to 
include a thorough and contemporaneous examination, is 
required prior to further adjudication of this matter.

Additionally, the service medical records may be incomplete, 
as there is no separation examination on file.  The Board 
finds that an attempt should be made to obtain the separation 
examination.  In view of this fact, an opinion regarding 
entitlement to service connection for a disability involving 
the cervical spine will be held in abeyance until the 
requested development is completed.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA, military, and 
private medical records pertaining to 
treatment and evaluation of his low back 
disability since his separation from 
active duty to the present that are not 
already on file.  

The veteran should be informed that he 
has the opportunity to submit any 
additional evidence and arguments in 
support of his claims.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for the veteran's separation 
examination.  

3.  A VA examination by an orthopedic 
specialist should be conducted in order 
to determine the nature, severity and 
etiology of any low back and spine 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished at this time. 

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
current disability involving the low back 
and spine, to include arthritis, is 
related to the veteran's military 
service, to include any injury sustained 
in 1984. The examiner should also 
indicate whether arthritis of the 
lumbosacral spine was manifested during 
service or within a year thereafter.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status. 

If the benefits sought are not granted, the veteran should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The case should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







